Where upon appeal from a final decree of foreclosure of a mortgage it appears from the record as a whole that the result arrived at is in substantial accordance with the law and is consistent with the justice and equity of the case as shown by the bill of complaint, answer, report of the master and testimony taken, the Supreme Court will disregard mere technical errors of procedure, if any, and will affirm the decree appealed from, on the same principle, that judgments at law are affirmed under the statute relating to harmless errors in cases at law. (Section 4499 C. G. L., 2812 R. G. S.). This case is within the rule just stated and is accordingly
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.